Citation Nr: 1523228	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Entitlement to a disability rating higher than 20 percent for lumbar spine strain.

2.  Entitlement to a disability rating higher than 10 percent for left ankle degenerative joint disease and tendonitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to a temporary total evaluation for the purpose of convalescence following surgery performed in April 2014 on service-connected right knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which continued a 30 percent rating for right knee disability; continued a 30 percent rating for left anterior cruciate ligament; continued a 20 percent rating for lumbar strain; and continued a 10 percent rating for left ankle degenerative joint disease and tendonitis.  The Veteran specifically limited his notice of disagreement to the increased rating claims for left ankle and lumbar spine disabilities.  

A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, it appears that the RO denied entitlement to a TDIU in the June 2012 rating decision, as it simply wrote that "Individual Unemployability Denied."  Nonetheless, because the evidence (see August 2012 independent medical examination report) raises the issue of whether the Veteran is still able to maintain his employment as a mail carrier due to service-connected disabilities, the Board finds that the issue of entitlement to TDIU is before it and will proceed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.  

The Veteran last underwent VA examinations to assess his service-connected lumbar spine and left ankle disabilities in April 2012.  During the examination, dorsiflexion of his left ankle was to 15 degrees and drawer test was negative.  Notably however, according to an independent medical examination (IME) report, the Veteran underwent an August 2012 examination which revealed that dorsiflexion had decreased by 5 degrees and his anterior drawer sign was positive for mild laxity in the left ankle.  This more recent evidence suggests a worsening of disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Similarly, with regard to the Veteran's lumbar spine, the April 2012 VA examination report shows a continued diagnosis of lumbar strain/sprain.  However, a more recent diagnostic study, namely a July 2012 MRI, shows evidence of a herniated nucleus pulposus (HNP) at three different levels of the Veteran's lumbar spine.  See August 2012 IME report.  This more recent evidence suggests a worsening of his lumbar spine disability since last examined by VA, warranting an updated examination.  See Snuffer, supra.  Moreover, service-connection is only in effect for a lumbar spine strain; therefore an examination is also necessary to determine whether the HNP is a part of his service-connected lumbar spine disability.

The record also reflects that the Veteran underwent surgery on his right knee in April 2014 and this surgery may have had an effect on the current nature and severity of his lumbar spine and left ankle disabilities.  For these reasons, the increased rating claims on appeal must be remanded for updated VA examinations.  In addition, the TDIU issue is inextricably intertwined with the increased rating claims on appeal. 

Lastly, the Board observes that a November 2014 rating decision determined that the Veteran was not entitled to a TTE following surgery on his service-connected right knee disability because he did not require at least one month of convalescence, as relevant.  However, in January 2015, the Veteran filed a notice of disagreement with such decision, indicating that his right knee required 41 days of convalescence following surgery.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Accordingly, remand is also required so that he may be issued a statement of the case with respect to the TTE issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

 Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding medical evidence with the claims file, schedule a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left ankle disability.  The examiner is requested to review all pertinent records associated with the claims file.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a).  Report all signs and symptoms necessary for rating the Veteran's left ankle disability.  

(b).  Perform an appropriate range of motion examination of the left ankle, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both dorsiflexion and plantar flexion. 

(c ) Indicate whether the limited motion of the left ankle, if any, is best characterized as marked or moderate. 

(d).  Note the presence, or absence, of (i) ankylosis of the ankle, (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iii) astragalectomy.

(e).  State the effect the service-connected left ankle disability has, if any, on the Veteran's current level of occupational impairment.  In doing so, address the Veteran's contentions that his service-connected left ankle disability interrupts him from carrying out of his duties as a mail carrier.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

2.  Schedule a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine strain.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a).  Identify the Veteran's lumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present. 

(b).  Provide the range of motion of his lumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

(d).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back. 

(e).  State whether the Veteran has disc disease of the lumbar spine (see July 2012 MRI) and if so, indicate whether it is associated with the service connected lumbar spine strain.

If any disc disease is a part of the service-connected lumbar spine disability, indicate whether it has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year; 

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar spine disability. 

If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  Also comment on the presence and severity of any related bowel or bladder problems.

(g).  State the effect the service-connected lumbar spine disability has, if any, on the Veteran's current level of occupational impairment.  In doing so, please address the Veteran's contentions that his service-connected lumbar spine disability interrupts him from carrying out of his duties as a mail carrier.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  Thereafter, readjudicate the increased rating claims on appeal, to include adjudication of the derivative TDIU claim.  If any of these claims remain denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

5.  Issue a statement of the case with respect to the issue of entitlement to a TTE for the purpose of convalescence following surgery performed in April 2014 on service-connected right knee disability, and notify the Veteran of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

